PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/833,511
Filing Date: 6 Dec 2017
Appellant(s): Hoffeins et al.



__________________
Klaus P. Stoffel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 13, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1,3-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 5,645,924) in view of Rees-Jones (US 2012/0159692).
Hamilton teaches stretch fabrics (column 2, lines 1-2) wherein the warp can by any nylon or polyester yarn, which meets the claimed limitation of first and second ground thread, and the weft thread is has an elastic core wrapped with any polyester or nylon (column 3, lines 42-62; column 4, lines 52-55) . Hamilton further teaches the warp is predominantly on one face of the fabric and the weave is a plain weave or patterned weave with ribbed effects such as seersucker or corduroy (column 4, lines 31-45). Hamilton teaches the elastic yarn is Spandex (elastane) and the polyamide is cationic dyeable polyester (column 4, lines 1-10). The fibers are undyed prior to weaving as Hamilton teaches dyeing as an optional finishing step as after weaving (column 5, lines 60-67). Since the fabrics comprise the same yarns in the same warp and weft configurations the limitation of a compression fabric is met as spandex stretches but compresses the wearer. Nylon is not dyeable with cationic dyes therefore the polyamide and polyester will only accept different dyes. Since the claims don’t actually require dyeing 
Hamilton does not teach the knitting.
Rees-Jones teaches that compression garments can be prepared by functionally equivalent methods of weaving and knitting (paragraph 0011). Rees-Jones teaches compression fabrics are formed into garments and does not teach that the fabrics are dyed prior to garment formation (claim 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compression fabrics of Hamilton by selecting the warp from undyed cationic dyeable polyester and undyed nylon (not cationic dyeable) and selecting the weft from undyed cationic dyeable or undyed nylon wrapped elastane as Hamilton teaches these components are effective in producing stretch fabrics which are incorporated into apparel. It would have been a design choice to select the ribbed threads and plain threads as Hamilton teaches both as effective in producing different pattern based on the desired aesthetic. Hamilton teaches one thread is predominantly on the face and can be made from any yarn based on the desired pattern. In one embodiment of 
 It would have been obvious to select ground threads of nylon and cationic dyeable polyamide and weft threads of elastane wrapped in the same nylon or cationic dyeable polyester with a different surface structure to create a tone on tone effect as Hamilton teaches both ribbed and plain thread weaves are selected based on the desired aesthetic. Additionally the weft thread would have a different dye affinity than the ground thread of the same material used for wrapping because the core yarn of elastane has a different affinity for the cationic dyeable polyester or nylon. The different dye affinity of the core effects the dye affinity of the overall wrapped weft fiber as internally it is dyed differently than externally in the wrapped thread versus the uniform affinity of the unwrapped ground thread.
It would have been further obvious to substitute the weave construction of Hamilton with a knit construction as Rees-jones teach knitting and weaving are functionally equivalent methods of preparing compression garments from similar materials. Substituting one art recognized method of knitting for another art recognized method of weaving to arrive at the predictable result of producing a compression garment is obvious. . 

Claims 1,3-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rock (US 2016/0076175) in view of Watkins (US 5,994,612).
Rock teaches compression knit garments (paragraph 0036) wherein the garments are knit having the ground fabric be a combination of polyester and nylon threads in flat or textured form and a weft (knit in) of a thread comprising a lycra, spandex (elastane) or elastic core covered (overwrapped) with nylon or polyester in a flat or textured finish (paragraph 0039, 0031, 0047, claim 16, compression along weft direction so knit in must be in weft). Rock teaches the laid in elastic yarn is provided in manner such that the desired compression pressure is applied (paragraph 0040) and the threads may be fed in a predetermined pattern or design (paragraph 0033). No dyeing is mentioned, therefore the threads are undyed. Since flat and textures yarns can be used the tone on tone differences would be present if flat was used in the warp and textured was used in the weft. 
	Rock does not specify the difference in dyeability of the nylon and polyester or cationic dyeable polyester. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fabrics of Rock by using cationic dyeable polyester as the polyester portion of the thread as Watkins teaches cationic dyeable polyesters are effectively and conventionally used in compression fabrics along with nylon and lycra and elastics to produce fabrics with good breathability, elongation, and modulus. Selecting flat yarns in the ground and textured yarns in the weft are simply a design choice for the desired aesthetic and would produce the claimed ton on tone effects. Nylon is not dyeable by cationic dyes and therefore the nylon and cationically dyeable polyester are dyeable by different dyes from one another. Since no dyeing is mentioned, therefore the threads are undyed.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rock (US 2016/0076175) in view of Watkins (US 5,994,612) and further in view of Podhajny (US 2015/0250256).
Rock and Watkins are relied upon as set forth above.
Rock and Watkins do not specify the one of the ground threads is a pattern conferring thread which lies in front of the other ground thread on the face side of the compression knit and that the grounds threads have a plain and ribbed construction respectively.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fabrics of Rock and Watkins by using a plain construction front facing ground thread and a ribbed construction back facing ribbed thread as Podhajny teaches the knit compression garments conventionally have portions which have a plain knit and other places which have a ribbed knot and this is determined by the desired aesthetics of the garment.

(2) Response to Argument
Response to argument of claims 1,3-8 and 13-15 under 35 USC 103 over Hamilton in view of Rees-Jones: 
Hamilton teaches dyeing as an optional step which “can be performed” (column 5, lines 65-67) and therefore does not need to be performed and is not required prior to forming the compression garment. Hamilton teaches that the polyamide and cationic dyeable polyester can be selected for the compression garment from a small list of only 5 possibilities with 2 choices being nylon 6 or 66 (polyamides) and 1 being cationic dyeable polyester (column 4, lines 6-10). Hamilton teaches these yarn combinations are effective, therefore absent a showing of unexpected results selecting known useful threads for use in compression garments from disclosed species in the prior art is obvious. Appellant has not demonstrated in a manner commensurate in scope with the claims that the particular combination of threads provides special properties. Hamilton teaches 
Hamilton teaches the warps can be made of multiple thread types (claim 1) and patterns can be weaved (column 4, lines 30-45). Other patterns are also disclosed and need to be considered such as elastomeric yarn used in alternate thread lines of the warp and weft, repeat patterns, special effects, twills, herringbone, and wherein the elastomeric yarn is only used in the weft, nylon can be used in the warp and polyester can be used in the warp (column 4, lines 35-58). Since Rees-Jones teaches weaving or knitting the fabric and forming a compression from similar threads, it would have been obvious to create a knit compression garment from the fabric of Hamilton in undyed form as dyeing is optional in the finishing of the fabrics of Hamilton. It is noted that the limitation “so as to form a color pattern when dyed” is intended use and is future a method step not a limitation in the product claim. The intended use or future dyeing does not further limit the product as claimed in the undyed form, any product with the same fibers knitted in the same manner 
The examiner argues Hamilton does not disclose a vast multitude of options rather just 5 choices (3 of which are claimed) and less than 10 patterns which is sufficiently small one of ordinary skill in the art could clearly arrive at the claimed invention without difficulty (column 4, lines 6-10, 35-58). The examiner argues Hamilton clearly teaches combining the same types of fibers, capable of each individually accepting a dye the other thread cannot and weaving in a pattern. The threads are undyed and able to be dyed at a later time point. The construction of the compression garment is the same and therefore meets appellant’s claimed limitation. Dyeing steps in the future are intended use or a capability and not a part of the knit construction as claimed. Hamilton’s fabrics would also form a color pattern if dyed as they weave different dye accepting yarns in patterns. When dyed these yarns also would accept different dyes and form color patterns. 

Response to argument of claims 1,3-6 and 13-15 under 35 USC 103 over Rock in view of Watkins: 
Regarding Rock, nowhere in the reference is dyeing or coloring mentioned. Rock teaches two compression regions with the first uniform compression region comprising predominantly a first yarn and the second compression region comprising a second yarn and a transition region comprising a blend of the first and second yarn (paragraph 0023). Rock teaches the regions may comprise laid in ground knitted yarns selected from 11 
Rock teaches these yarn combinations are effective, therefore absent a showing of unexpected results selecting known useful threads for use in compression garments from disclosed species in the prior art is obvious. Appellant has not demonstrated in a manner commensurate in scope with the claims that the particular combination of threads provides special properties. The examiner argues since Rock has not disclosed dyed threads nor any dyeing steps, the reference can be relied upon for teaching undyed fibers and yarns, as additives not explicitly taught as included by the prior art cannot be assumed to be present such as dyes. Watkins teaches that cationic dyeable polyester yarns are conventionally used in compression garments in combination with nylon and Rock invites the inclusion of polyester and nylon yarn blends, therefore using cationic 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMINA S KHAN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
Conferees:
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761   

/Benjamin L. Utech/
Primary Examiner              
                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.